         Case 1:19-cr-00912-WHP Document 10
                                         11 Filed 04/08/21
                                                  04/09/21 Page 1 of 1




April 8, 2021

By ECF

Honorable William H. Pauley III
United States District Judge
Southern District of New York

Re: United States v. Albert O. Grant, II, 19 Cr. 912 (WHP)

Dear Judge Pauley:

I write to respectfully request that the Court adjourn sentencing in this matter to June 17, 2021 at
3:30 p.m., a date and time I understand is convenient for the Court. The purpose of this
adjournment would be to allow Mr. Grant to appear in-person for his sentencing. The
Government consents to this request.

Thank you for your attention to this matter.
                                                           Application granted.
Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Jilan Kamal, Esq. (by ECF)                                   April 9, 2021
    Assistant United States Attorney
